DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Claim 3, lines 5-6 mention the limitation “an intermediate alloy or compound with B, Cd, Hf, Ti, and Zr” (which is also mentioned in claim 3 line 11, claim 3 line 18, claim 3 line 30), which given it’s plain meaning would mean  ALL of B, Cd, Hf, Ti, and Zr being present. Said phrase does not have Markush type/alternative language, it states ALL of B, Cd, Hf, Ti, and Zr are present. It is noted that the examples of the invention include ZrB2, HfB2, TiB2, OR CdB. Are these elements intended to be listed collectively or in the alternative (see also 112(b) rejection below)? 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 3-6, 9, 10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The terms “high strength” “high toughness” and “high neutron absorption” in claim 3 line 2 are relative terms which renders the claim indefinite. The term “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear the strength, toughness, etc. implied by “high strength”, “high toughness” etc.
	Similarly, claim 3, lines 6-7 mention “high temperature”, “high pressure”, and “high-energy”, which are likewise relative terms.
Claim 3, lines 34-35 recites the terms “strong radial magnetic field” and “strong ultrasonic field”, which are likewise relative terms.
Claim 6, line 2 recites the term “high-energy ultrasonic field”, which is a relative term and renders the claim indefinite.
Claim 3, line 30 recites “the intermediate alloy or compound with B, Cd, Hf, Ti, and Zr”, which renders the claim indefinite. It is unclear how the intermediate alloy or compound can include ALL of B, Cd, Hf, Ti, and Zr. Are these elements intended to be listed collectively or in the alternative (see also Claim Interpretation section above)? 
Claims dependent on the above rejected claims are likewise rejected under this statute. Appropriate correction is required.

Allowable Subject Matter
Claim 3 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action, and claims 4-6, 9 and 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	The closest prior art appears to be CN110016582A (CN’582) or WO 2010-051675A (WO’675). CN’582 and WO’675 are drawn to a similar method of using magnetic and ultrasonic fields to prepare an aluminum metal matrix composite, with nanoparticles (including ZrB2 nanoparticles) created in-situ. However, neither CN’582 nor WO’675 teach or suggest adding the claimed micro B4C micro particles to a melt of molten aluminum after said nanoparticles are formed in-situ, substantially via a method as set forth in instant claim 3.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANELL COMBS MORILLO whose telephone number is (571)272-1240. The examiner can normally be reached Mon-Thurs 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GEORGE WYSZOMIERSKI/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        


/J.C.M/Examiner, Art Unit 1733      
12/3/22